Citation Nr: 0814483	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

4.  Entitlement to service connection for a skin condition on 
the back of the head.

5.  Entitlement to service connection for a rash of the left 
foot.

6.  Entitlement to service connection for a rash of the right 
foot.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Togus, Maine.  
The veteran's claims are currently under the jurisdiction of 
the New York, New York Regional Office (RO).

By rating action in April 2005, the veteran was granted 
service connection and a 100 percent rating for a psychiatric 
condition diagnosed as schizophrenia and post-traumatic 
stress disorder (PTSD).

The veteran submitted additional evidence in October 2007 and 
a waiver of RO review of that evidence in March 2008.  
Accordingly, remand of the veteran's claims for RO review of 
the newly submitted evidence is not indicated.

In December 2007, the veteran's attorney wrote to the Board 
and informed the Board that the veteran wished to cancel his 
hearing before the Board.  There are no outstanding hearing 
requests.

The issue of an increased rating for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The veteran first developed asthma, degenerative joint 
disease of the lumbosacral spine, a skin condition on the 
back of the head, a left foot rash disorder, and a right foot 
rash disorder many years after discharge from service, these 
disorders are unrelated to service, and are not the result 
of, or aggravated by, the veteran's service-connected PTSD.


CONCLUSIONS OF LAW

The criteria for service connection for asthma, degenerative 
joint disease of the lumbosacral spine, a skin condition on 
the back of the head, a left foot rash disorder, and a right 
foot rash disorder have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

History and Analysis

The veteran's service medical records reveal no complaints, 
diagnoses or treatment related to asthma, any skin disorder, 
or the back.  On his January 1970 Report of Medical History, 
just prior to separation from service, the veteran denied 
ever having skin diseases, asthma, or back trouble of any 
sort.  The January 1970 separation examination report reveals 
no findings related to asthma, back, or any skin disorder.

A VA examination report signed in August 1970 noted that the 
veteran had no skin diseases, and no abnormalities of the 
lungs or musculoskeletal system.

The veteran was first noted to have a skin disorder of the 
feet, tinea pedis, when hospitalized by VA for psychiatric 
treatment in June 1980.

VA X-rays of the lumbosacral spine in January 1983 revealed 
no abnormalities of the lumbosacral spine.  VA X-rays 
performed in April 1990 were within normal limits except for 
a few very tiny anterior spurs.  The veteran complained of 
lower back pain in July 1990 and the VA examiner's impression 
was myalgia of the lumbar spine.  VA X-rays in November 1991 
revealed mild degenerative arthritis.

A June 1991 VA dermatology note indicates that the veteran 
had chronic tinea pedis, onychomycosis, and acne keloidalis.  
A January 1997 VA outpatient record indicates that the 
veteran had acne keloidalis nuchae (AKN) on the back of his 
head.

VA records from March 2000 indicate that the veteran had been 
prescribed albuterol and a July 2001 record indicates that 
the veteran had had asthma for two and a half years.

In October 2007, the veteran's attorney submitted a course 
transcript for a course titled, Physical Health Effects of 
Traumatic Exposure.  The course transcript states that a PTSD 
diagnosis was associated with increased odds of many chronic 
diseases such as respiratory disorders, nervous system 
disorders, musculoskeletal disorders, digestive disorders, 
circulatory disorders, and overall, any disorder.  The 
transcript also stated that there was abundant evidence that 
all types of traumatic exposure is related to increased 
likelihood of disease, increased service utilization, poorer 
self-reported health, and even increased mortality.

The Board notes that none of the veteran's clinical medical 
evidence has indicated that the veteran's disabilities are 
caused or aggravated by the veteran's service-connected PTSD.  
While the course description information submitted by the 
veteran could possibly be interpreted as indicating that all 
of the veteran's claimed disabilities could be caused or 
aggravated by PTSD, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim. 
 See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Since the course 
description evidence which has been submitted by the veteran 
is general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case, it is not found to be of significant probative value.

The Board notes that the veteran served in Vietnam and is 
therefore presumed that the veteran was exposed to Agent 
Orange in such service.  38 C.F.R. § 3.307(a)(6)(iii).  
However, the veteran's claimed disabilities may not be 
service-connected under the Agent Orange exposure presumptive 
service connection framework.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  None of the veteran's 
claimed conditions are included in the list of disorders at 
38 C.F.R. § 3.309(e) that may be presumed as service-
connected due to Agent Orange exposure.  The veteran's skin 
disorders have not included chloracne which is on the list.  
Furthermore, none of the medical evidence indicates that 
veteran's asthma, degenerative joint disease of the 
lumbosacral spine, or skin disorders are related to exposure 
to Agent Orange.

While the veteran asserts that he has asthma, degenerative 
joint disease of the lumbosacral spine, a skin condition of 
the back of the head, and rashes of the feet due to his 
service, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 
 
As shown above, veteran's service medical records do not 
indicate that the veteran had any disability of the 
respiratory system, lumbosacral spine, or of the skin during 
service.  The post service medical records do not show that 
the veteran had any of his claimed disabilities until many 
years after discharge from service.  He was first shown to 
have a skin disorder of the feet in June 1980, and his other 
claimed disabilities were not shown until even later.  Not 
only were the veteran's asthma, degenerative joint disease of 
the lumbosacral spine, and skin disabilities not shown until 
many years after discharge from service, but none of the 
veteran's medical records relate these disabilities to the 
veteran's military service.

Since the preponderance of the evidence indicates that the 
veteran's current asthma, degenerative joint disease of the 
lumbosacral spine, skin condition on the back of the head, 
left foot rash disorder, and right foot rash disorder are 
unrelated to the veteran's service and are not caused or 
aggravated by the veteran's service-connected PTSD, service 
connection for these disabilities is not warranted.


Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In letters dated in June 2001, August 2001, and December 
2003, the RO sent the veteran the required notice.  The 
letters specifically informed him of the type of evidence 
needed to support the claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the 
veteran was not provided the notice specified by Dingess, the 
Board has determined that service connection for the claimed 
disabilities is not warranted.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to these elements. 

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, VA medical 
records, private medical records and Social Security 
Administration records.  The RO has attempted to obtain all 
medical evidence identified by the veteran.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  
Neither the veteran nor his attorney has indicated that there 
are any additional obtainable pertinent records to support 
the veteran's claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for asthma is denied.

Service connection for degenerative joint disease of the 
lumbosacral spine is denied.

Service connection for a skin condition on the back of the 
head is denied.

Service connection for a rash of the left foot is denied.

Service connection for a rash of the right foot is denied.




REMAND

The veteran asserts that he is entitled to an initial rating 
in excess of 20 percent for diabetes mellitus.  The veteran 
was last provided a VA examination of his diabetes mellitus 
for rating purposes in August 2002.  In his July 2004 Form 9, 
the veteran asserted that treatment of his diabetes required 
regulation of activities and required use of insulin.  This 
indicates that the veteran's diabetes disability may have 
increased in severity and a new VA examination is indicated.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The veteran has not been given any section 5103(a) notice 
concerning his claim for an increased rating.  The veteran 
must be sent such notice prior to review by the Board of the 
veteran's claim.  See Overton v. Nicholson, 20 Vet. App. 427, 
443 (2007).  The United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), to include a 
description of the information and 
evidence necessary to substantiate a claim 
for an increased rating.  The letter 
should include notice that he should 
submit any pertinent evidence in his 
possession.  The letter should inform the 
veteran of which portion, if any, of the 
evidence is to be provided by the veteran 
and which part, if any, the VA will 
attempt to obtain on behalf of the 
veteran.  In addition the veteran should 
be informed of the type of evidence needed 
to establish disability ratings and 
effective dates for the claim on appeal, 
as outlined in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Request copies of the veteran's VA 
treatment records dated from October 2005 
to present.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected diabetes 
mellitus.  The claims folders should be 
made available to the examiner for review 
before the examination.  The VA examiner 
is asked to specifically comment on 
whether the veteran's diabetes mellitus 
requires treatment with insulin, 
restriction of activities, restricted 
diet, or causes episodes of ketoacidosis, 
periods of hospitalization for treatment 
of hypoglycemic reactions (and if so, how 
many), any progressive loss of weight and 
strength, and how often the veteran is 
required to visit his diabetic care 
provider.

4.  Upon completion of the above requested 
development, reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


